Citation Nr: 1737009	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  16-04 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to December 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Jurisdiction of the claim currently resides with the RO in Providence, Rhode Island.  

In August 2017, the Veteran filed a motion requesting to advance this appeal on the Board's docket.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.


CONCLUSION OF LAW

Tinnitus was incurred on active duty.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

In May 2011, the Veteran filed claims for service connection for bilateral hearing loss and tinnitus.  He reported that he was exposed to loud noise from weapons during his service with an armored tank division and was not provided hearing protection.  He further stated that he only experienced noise exposure during service because he worked in an office after his discharge from the military.  The Veteran reiterated his assertions of in-service noise exposure and of current hearing loss and tinnitus in written statements submitted in January and October of 2013.  

The Veteran's DD 214 indicates that he served with an armed cavalry unit and his military occupational specialty (MOS) is listed as general clerk.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.  Review of this list shows that the Veteran's MOS of a general clerk is noted to have a low likelihood of exposure to hazardous noise.  The Board, however, finds that the Veteran's statements regarding his duties as a member of an armored tank unit to be credible.

In December 2015, the Veteran underwent a VA audiological examination, which revealed a diagnosis of bilateral mixed hearing loss.  The Veteran reported experiencing in-service noise exposure during his service with an infantry unit.  He stated that he first noticed problems with his hearing while on TDY in Germany when he fired an anti-tank missile that was resting on his shoulder; he reported that "both ears [were] punctured" due to the loud noise, which resulted in hearing loss, bleeding from his ears, and otalgia.  The Veteran stated that his hearing has not been the same since the in-service injury.  After review of the evidence and the examination findings, the examiner noted that the Veteran's current type of hearing loss, mixed, can result from noise exposure and a variety of middle ear pathologies, to include active or healed tympanic membrane perforations caused by noise damage.  The examiner determined that the Veteran's assertion that his hearing loss began in service due to perforations caused by noise damage was within the realm of medical possibly and highlighted that his current hearing loss was consistent with his report.  Given this, the examiner opined that the Veteran's hearing loss was at least as likely as not a result of military noise exposure and/or an event in military service, specifically bilateral tympanic membrane perforations.  The examiner noted that the Veteran did not report recurrent tinnitus.  His tinnitus was not further discussed in the VA examination.

Here, the Veteran has indicated that he currently has tinnitus in his May 2011 claim. In this regard, the Board notes that the Veteran, as a lay person, is competent to state that he has tinnitus as it is experienced through his senses and is subjective.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Although the December 2015 VA examination report does not include a finding of tinnitus, there is no indication in the report of how tinnitus was discussed and only a notation that the Veteran did not "report recurrent tinnitus."  However, in May 2011, the Veteran reported tinnitus that has continued from service to the present, and he has reiterated this contention in written statements submitted in support of the claim.  Given the limited evidence of record, the Board finds the Veteran's statements are credible.

As tinnitus is a uniquely subjective disorder and the Veteran has been service-connected for bilateral hearing loss related to noise exposure in service and/or an in-service injury, the Board will resolve reasonable doubt in the Veteran's favor and finds that the Veteran's tinnitus is related to his service and the criteria for a grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for tinnitus is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


